DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants' election with traverse of Group I (claims 1-11) in the reply filed on July 19, 2022 is acknowledged.  The traversal is on the ground(s) that both groups of inventions include a special technical feature that contributes/defines over the prior art (US 4,905,750 to Wolf), which was referred to in section 3 of the restriction requirement mailed May 31, 2022.  This is not found persuasive because the core of Group I (claims 1-11) does not define over the teachings set forth in the Taylor reference (GB 1 209 382), as set forth in the 35 USC 103 rejection section below.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  100’ (it is believed that reference number 100 in Figure 4 should be changed to 100’ – see pages 7 and 8 of applicants’ specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

In this instance, the abstract recites the legal term “comprising” in the 5th line.


The disclosure is objected to because of the following informalities:
On page 2, in the 6th line of the 4th full paragraph, replace “3aid” with “said”.
On page 4, 10th line, it is believed that this sentence should be deleted since there is no “figure 3b1” in the drawings.
On page 4, in the 1st line below DETAILED DISCLOSURE OF THE PRESENT INVENTION, it is believed that “the number 1 indicates…” should be removed since “1” refers to a “core” in Figure 3b.
On page 5, in the 2nd line from the bottom of the page, it is unclear if “core 101” should be changed to “core 1” or “block 101”.
On page 7, 17th line, replace “13 3hown” with “is shown”.
On page 7, 19th line, replace 106’ with 106 after “duct”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to independent claim 1 (in the 3rd line), the phrase “can face” is indefinite, as “can face” recites an optional function of “facing”.  In this instance, it is suggested to replace “can face” with “faces” to more distinctly define this limitation in the claim.
Claim 1 recites the limitation "said portion" in the 4th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace "said portion" with "said at least one portion" to obtain proper antecedent basis with "at least one thermally activatable portion" in the 2nd line of claim 1.
Claim 1 recites the limitation "said duct" in the 4th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace "said duct" with "said at least one duct" to obtain proper antecedent basis with "at least one duct" in the 3rd line of claim 1.
With regard to independent claim 1 (in the 4th line), the phrase “can flow” is indefinite, as “can flow” recites an optional function of “flowing”.  In this instance, it is suggested to replace “can flow” with “flows” to more distinctly define this limitation in the claim.
Claim 1 recites the limitation "said duct" in the 5th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace "said duct" with "said at least one duct" to obtain proper antecedent basis with "at least one duct" in the 3rd line of claim 1.
Claim 1 recites the limitation "said duct" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace "said duct" with "said at least one duct" to obtain proper antecedent basis with "at least one duct" in the 3rd line of claim 1.
Claim 2 recites the limitation "said insert" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace "said insert" with "said at least one insert" to obtain proper antecedent basis with "at least one insert" in the 8th line of independent claim 1.
Claim 2 recites the limitation "said duct" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace "said duct" with "said at least one duct" to obtain proper antecedent basis with "at least one duct" in the 3rd line of independent claim 1.
Claim 3 recites the limitation "said insert" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace "said insert" with "said at least one insert" to obtain proper antecedent basis with "at least one insert" in the 8th line of independent claim 1.
Claim 4 recites the limitation "said insert" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace "said insert" with "said at least one insert" to obtain proper antecedent basis with "at least one insert" in the 8th line of independent claim 1.
Claim 5 recites the limitation "said duct" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace "said duct" with "said at least one duct" to obtain proper antecedent basis with "at least one duct" in the 3rd line of independent claim 1.
Claim 5 recites the limitation "said tubular element" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said insert" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace "said insert" with "said at least one insert" to obtain proper antecedent basis with "at least one insert" in the 8th line of independent claim 1.
Claim 7 recites the limitation "said insert" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace "said insert" with "said at least one insert" to obtain proper antecedent basis with "at least one insert" in the 8th line of independent claim 1.
Claim 9 recites the limitation "said insert" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace "said insert" with "said at least one insert" to obtain proper antecedent basis with "at least one insert" in the 8th line of independent claim 1.
Claim 11 recites the limitation "said given material" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (GB 1 209 382), of which a copy of this document was provided with the Information Disclosure Statement dated April 22, 2021.
Regarding claims 1 and 2, Taylor discloses a core (page 1, line 69 through page 2, line 91; and Figures 1-7), in which the core comprises the following structural features:
a shaped body (13); and
one insert (14) incorporated in and sized to shape-fit the shaped body (13) and configured to define a passage for fluid inside a duct.
Taylor fails to teach at least two passages.  However, it would have been obvious to one of ordinary skill in the art to include two inserts in order to have two passages, since this would be within the design expediency for improved cooling efficiency by including two passages rather than a single passage.  Moreover, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding the functional language (e.g. “for producing casting in a modular mold, each said casting having at least one thermally activatable portion shaped so that it can face a heat source, said casting having at least one duct contained inside said portion; said duct being fluid tight so that a fluid can flow through it”), the examiner has considered it.  However, the applicants are reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.  Furthermore, the applicants are reminded that apparatus claims are not limited by the material worked upon per MPEP §2115.
Regarding claim 3, since the claimed invention is limited to a core, the process step of housing the shaped body of the claimed core in a “tubular element” (with said “tubular element” being extraneous to the claimed core) has no patentable weight.
Regarding claims 4 and 5, although Taylor discloses that the core is of a generally cylindrical shape, the prismatic shape of open cross-section (claim 4) and an extension that exceeds a maximum characteristic dimension (claim 5) is not explicitly disclosed.  However, it would have been obvious to one of ordinary skill in the art to provide an insert of any desired shape, since it would be within the design expediency of producing cast components with multiple passages of differing shapes.  Moreover, it would have been obvious to one of ordinary skill in the art to modify the structure of the core, since modification of shape is merely a design choice.  In the absence of persuasive evidence to the contrary, any change in shape is merely a matter of choice which a person of ordinary skill in the art would have found obvious.  See MPEP 2144.04(IV)(B) and referring to In re Dailey, 357 F.2d 669, 149 USPQ 7 (CCPA 1966).
Regarding claim 6, Taylor discloses that the insert (14) has a closed cross-section (see Figures 4-7).
Regarding claims 7 and 8, although Taylor discloses that the insert (14) has channeling means comprising an elongated body shaped for a fluid to pass through it, a material having an open cell reticulated structure is not explicitly disclosed.  However, it would have been obvious to one of ordinary skill in the art to provide the material with any desired shape, since it would be within the design expediency of producing cast components with differing shapes.  Moreover, it would have been obvious to one of ordinary skill in the art to modify the structure of the core, since modification of shape is merely a design choice.  In the absence of persuasive evidence to the contrary, any change in shape is merely a matter of choice which a person of ordinary skill in the art would have found obvious.  See MPEP 2144.04(IV)(B) and referring to In re Dailey, 357 F.2d 669, 149 USPQ 7 (CCPA 1966).
Regarding claims 9-11, although Taylor does not explicitly disclose the thermal conductivity of the material, metal or metal alloy material, or graphene, it would have been obvious to one of ordinary skill in the art to use any of one or more types of material (corresponding to the range of thermal conductivity values) that would be able to withstand high temperatures of a casting process.  In this instance, Taylor discloses an insert (14) incorporated in and sized to shape-fit the shaped body (13) and configured to define a passage for fluid inside a duct, wherein selection to change to other material(s) would be within the skill of one ordinary skill in the art.  With regard to the types of materials that are suitable for use, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        August 17, 2022